Citation Nr: 1634086	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a kidney condition, to include as due to herbicide exposure. 

4.  Entitlement to service connection for a cervical spine disability, claimed as a neck condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The issues of entitlement to service connection for a kidney condition and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had hazardous noise exposure in service.

2.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.

3.  Tinnitus is etiologically related service and service-connected hearing loss. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal with regard to service connection for tinnitus and hearing loss, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to noise exposure from firing cannons and rifles in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
60
LEFT
25
25
25
65
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination also reflects a current diagnosis of tinnitus.

The Board finds that the Veteran had hazardous noise exposure in service.  During a June 2016 Travel Board hearing, the Veteran testified that he served as the driver  of an armored personnel track vehicle in Korea, which fired the 81 mortar  approximately two-and-a- half inches in diameter, and the four deuce mortar, 4.2 inches in diameter.  He also reported training on M60 and M50 rifles and reported that he shot in riflery competitions in service. 

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 11C 10 Infantry Indirect Fire Crewman and 11B 10 Light Weapons Infantry.  His badges included the MM Badge for the M-16 Rifle, and MM Badge for the 81 MM.   The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "11B" (Infantryman) and "11C" (Indirect Fire Infantryman) have a high probability of exposure to hazardous noise.  Moreover, personnel records show that he entered a Hostile Fire Zone and was entitled to hostile fire pay effective June 1972 and July 1972.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from mortar rounds and rifle fire is credible and consistent with his duty MOS in service.  

The Board finds that the Veteran had minimal post-service noise exposure.  During June 2016 hearing testimony, the Veteran indicated that he did not have significant noise exposure post-service, that he worked on ranches, and ran a carpet cleaning business.    

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  Service treatment records show that a hearing loss disability was not identified at enlistment.  On the authorized enlistment audiological evaluation in December 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
10
LEFT
15
10
0
5
0

A graphical audiogram was associated with these findings.  

On the authorized separation audiological evaluation in November 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

The Board finds, in this case, that it is not clear that the audiometric findings recorded at separation are valid given the decrease in pure tone threshold levels shown from the December 1971 enlistment audiogram, and the fact that pure tone thresholds were reported a 0 HERTZ in all frequencies in the November 1974 separation audiogram.  Additionally, no graphical audiogram was associated with the findings recorded at separation.

The Veteran testified in June 2016 that he experienced hearing loss has existed since service to the present time.  The Board finds that the Veteran has provided credible testimony as to the presence of hearing loss symptoms in service and post service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While the May 2012 VA examiner opined that hearing loss was not, at least as likely as not, caused by or a result of an event in service, the Board finds that the VA examiner did not adequately address credible evidence of hazardous noise exposure in service.  Instead, the examiner reasoned that the Veteran had normal hearing throughout service and there were no significant shifts in thresholds when comparing induction and separation hearing evaluations.  The Board finds that while the VA examiner relied heavily on findings recorded at discharge in rendering the opinion; as discussed above, findings from the November 1974 separation audiogram appear to be inconsistent with findings from a prior enlistment audiogram in December 1971 and there is some question as to the validity of those findings.  Additionally, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Accordingly, the Board finds that the VA opinion is inadequate as it did not consider hazardous noise exposure in service, and was largely based on the absence of hearing loss at service separation.

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

The Board finds that tinnitus is etiologically related service-connected hearing loss and noise exposure in service.  During the May 2012 VA examination, the Veteran reported long-standing tinnitus but could not report the date or circumstance of onset.  During Board hearing testimony, he indicated he had tinnitus in service, but that it had worsened over the last 25 years.  While the May 2012 VA examiner opined that both hearing loss and tinnitus were less likely than not caused by or a result of service, he also opined that tinnitus was at least as likely as not a symptom associated with hearing loss.  Because tinnitus is shown to be related to bilateral hearing loss, for which the Board is granting service connection, which in turn is related to in-service noise exposure, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 


ORDER

Service connection for bilateral hearing loss is granted. 

 Service connection for tinnitus is granted.




(CONTINUED ON NEXT PAGE)

REMAND

During June 2016 Board hearing testimony, the Veteran and his representative contend that service connection is warranted for a kidney condition (also diagnosed as kidney vasculitis, chronic kidney disease, and Wegener's granulomatosis) based on exposure to Agent Orange, and contend that the Veteran was stationed in Korea along the DMZ where VA has conceded exposure to herbicides.  As herbicide exposure in Korea was not previously alleged, the AOJ did not develop the claim with respect to the potential exposure to an herbicide agent in Korea. 

Service personnel records show that the Veteran served in Korea from June 1972 to August 1973 with the CSC 1st Battalion, 31st Infantry and 2nd Infantry, USARPAC, Korea.  Personnel records show that the Veteran served as a radio telephone operator during this time.  Additionally, the Veteran described duties as an armored personnel track vehicle driver during this time, and personnel records show that he entered a Hostile Fire Zone and was entitled to hostile fire pay effective June 1972 and July 1972.  

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the DMZ in Korea. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p). The Board finds that a remand is required to verify the alleged herbicide exposure in Korea.   

On remand, the AOJ should take any additional development as deemed necessary.  If the evidence verifies exposure to an herbicide agent in service, the Veteran should be afforded a VA examination or opinion to address whether his claimed kidney condition is related to such exposure.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran contends, in his initial claim and during June 2016 hearing testimony, that he injured his neck when the hatch of a tank, or armored personnel track vehicle, closed on his head.  He indicated that he was wearing a hard hat and was stunned for a few seconds.  He reported having pain for a few days, which resolved without treatment.  He also indicated that he sought chiropractic treatment post-service for the neck injury.  VA x-rays dated in 2015 identify degenerative changes throughout the cervical spine.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine a currently diagnosed cervical spine disability is related to the reported injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for service connection for a kidney condition due to herbicide exposure, the AOJ should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p) with respect to verifying the Veteran's alleged exposure to herbicides along the DMZ in Korea. 

The AOJ should provide information from the Veteran's personnel file, identifying his unit of assignment (CSC 1st Battalion, 31st Infantry and 2nd Infantry, USARPAC, Korea from June 1972 to August 1973) to the U.S. Army and Joint Services Records Research Center (JSRRC), and request that it provide the approximate location of the Veteran's unit, and its approximate distance from the DMZ during the time he was stationed there, if such information is available.  JSRRC is also asked to determine whether the Veteran's unit or any elements of the unit were ever sent to the DMZ in the course of their duties.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted.  If the evidence of record verifies exposure to an herbicide agent in service, a VA examination or opinion should be obtained to address whether the Veteran's claimed kidney condition is related to such exposure.

3.  The AOJ should refer the case for a VA examination to address the etiology of the Veteran's cervical spine disability.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The Veteran has identified an injury to the neck in service when the hatch of an armored personnel track vehicle closed on his head.  He testified that he did not seek treatment for the injury in service.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a currently diagnosed cervical spine disability had its onset in service or is otherwise is related to a reported injury to the neck in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

4.  After all development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


